Exhibit 99.2 Selected Financial Data The selected historical financial information presented below for Regency Energy Partners LP (the “Partnership”) was derived from the financial statements included in the Partnership’s Annual Report on Form 10-K filed on February 27, 2014.The unaudited pro-forma financial information presented below was derived from information presented in this Current Report on Form 8-K/A, except for investing and financing activities cash flow data, maintenance capital expenditures, adjusted total segment margin and adjusted EBITDA, which were generally derived from historical financial information of the Partnership, PVR, the Midstream Business of Eagle Rock, and HEP, appropriately adjusted for pro-forma adjustments.All tabular dollar amounts, except per unit data, are in millions. Regency Energy Partners LP Selected Financial Data (in millions except unit data and per unit data) Successor Predecessor Nine Months Ended September 30, 2014 Pro forma (Unaudited) Year Ended December 31, 2013 Year Ended December 31, 2012 Year Ended December 31, 2011 Period from Acquisition (May 26, 2010 to December 31, 2010) Period from (January 1, 2010 to May 25, 2010) Year Ended December 31, 2009 Statement of Operations Data: Total revenues $ Total operating costs and expenses Operating income 55 30 40 14 20 Other income and deductions: Income from unconsolidated affiliates 54 16 8 Interest expense, net ) Loss on debt refinancing, net 2 (7
